                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 CLARENCE R. HULL,                                )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   No. 3:16-cv-02920
                                                  )
 ELIOR-N.A.,                                      )
                                                  )
        Defendant.                                )


                                            ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 35) recommending that the claims against Defendants John Doe, Randy LNU, and FNU

Dickson be dismissed without prejudice. No timely objections to the R&R have been filed despite

the R&R’s specific warnings regarding waiver. (Id. at 2.)

       The Court has thoroughly reviewed the R&R and agrees with the Magistrate Judge’s

analysis. Specifically, Plaintiff has not properly served John Doe, Randy LNU, or FNU Dickson,

despite being ordered to do so nearly 3 years ago. (See Doc. No. 18 at 3.) Accordingly, the R&R

(Doc. No. 35) is APPROVED AND ADOPTED and Plaintiff’s claims against John Doe, Randy

LNU, and FNU Dickson are DISMISSED WITHOUT PREJUDICE.

       Additionally, Plaintiff has not perfected service on Defendant A.B.L. Management, likely

because the company no longer exists and has been succeeded by Elior, North America (“Elior-

N.A.”). (See Doc. No. 33.) Thus, Plaintiff’s claims against A.B.L. Management are also

DISMISSED WITHOUT PREJUDICE.

       Elior-N.A. is the sole remaining Defendant in this case, and the Clerk is directed to reflect

this change in the Court’s docket.
The case is hereby RETURNED to the Magistrate Judge for further case management.

IT IS SO ORDERED.



                                  ____________________________________
                                  WAVERLY D. CRENSHAW, JR.
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                     2
